—Appeal by defendant from a judgment of the County Court, Suffolk County (Tisch, J.), rendered May 12, 1984, convicting him of burglary in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The sole claim of error on this appeal has not been preserved for review as a matter of law (see, People v Nuccie, 57 *527NY2d 818; People v Liccione, 50 NY2d 850), and in view of the overwhelming evidence of defendant’s guilt, we decline to exercise our interest of justice jurisdiction. Bracken, J. P., Weinstein, Kunzeman and Kooper, JJ., concur.